Citation Nr: 0333911	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  00-18 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from November 1962 
to November 1965.  He died in September 1999.  The appellant 
is the veteran's widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating action of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  In that decision, the RO denied the issue of 
entitlement to service connection for the cause of the 
veteran's death.  

Following receipt of notification of the March 2000 decision, 
the appellant perfected a timely appeal with respect to her 
cause of death claim.  In May 2001, the Board remanded the 
appellant's claim to the RO for further evidentiary 
development consistent with the Veteran's Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002).  

Following completion of some of the evidentiary development 
requested in the May 2001 remand, the RO, in March 2003, 
returned the veteran's case to the Board.  In April 2003, the 
Board returned the case to the RO for completion of the 
evidentiary development requested in the original remand in 
May 2001.  

In July 2003, the RO obtained the necessary VA medical 
opinion.  Thereafter, in October 2003, the RO forwarded the 
appellant's case to the Board for final appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The certificate of death indicates that the veteran died 
on September [redacted], 1999 at the age of 56 years as a result of 
pneumonia, which was the result of metastatic lung cancer 
that was due to lung cancer.  Another significant condition 
contributing to the veteran's death but not related to the 
previously listed causes of his demise was brain metastasis.  

3.  The veteran did not serve in the Republic of Vietnam 
during his active military duty from November 1962 to 
November 1965.  

4.  Lung cancer was not shown in service, or shown to be 
otherwise related to any incident of the veteran's military 
duty, including in-service exposure to herbicides.  
Additionally, lung cancer was not shown within one year after 
the veteran's discharge from service.  

5.  At the time of the veteran's death, service connection 
had not been established for any disability.  


CONCLUSIONS OF LAW

1.  Lung cancer was not incurred in or aggravated by active 
military duty and may not be presumed to have been incurred 
in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).  

2.  A disability incurred in service did not cause or 
contribute to the cause of the veteran's death, nor did any 
incident of service contribute substantially or materially to 
the cause of his death.  38 U.S.C.A. §§ 1310, 5107 (West 
2002); 38 C.F.R. § 3.312 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  VA regulations have also been 
revised as a result of these changes and is effective from 
November 9, 2000, except that the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001).  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and to complete her claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Charles v. Principi, 16 Vet. App. 370 (2002).  In 
the statement of the case furnished in July 2000; letters 
forwarded to the appellant in August 2000, October 2001, 
October 2002, and November 2002; as well as the supplemental 
statements of the case issued in January 2003 and August 
2003, the RO informed the appellant of the provisions of the 
VCAA, criteria used to adjudicate her cause of death claim, 
the particular type of evidence needed to substantiate this 
issue, as well as the specific information needed from her.  
In this regard, in the October 2001 letter, the appellant was 
informed of the information or evidence the RO needed from 
her.  The RO also advised the appellant that the RO would try 
to obtain any additional evidence or information that she 
informed the RO existed to help substantiate her claim.  

Furthermore, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate her claim.  A 
review of the claims folder indicates that the RO has 
obtained available service medical records and relevant 
post-service treatment records adequately identified by the 
appellant.  

Moreover, the Board acknowledges that, in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Federal 
Circuit Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Federal Circuit Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  

In this regard, the Board acknowledges that the RO has not 
notified the appellant of the proper time period within which 
to submit requested evidence (one year).  Significantly, 
however, as the Board has previously discussed in this 
decision, the appellant's claim for service connection for 
the cause of the veteran's death was remanded to the RO, on 
two separate occasions, for further evidentiary development.  
Upon such remands, the RO sent several letters to the 
appellant to inform her of the evidence necessary from her to 
substantiate her claim.  These requests for information 
occurred over a time period of more than two years.  A 
complete and thorough review of the claims folder indicates 
that the appellant has submitted all of the information and 
evidence that she has.  There are no outstanding references 
to VA or private medical care providers.  Consequently, the 
Board concludes that a remand to cure this procedural defect 
(by informing the appellant that, notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice) is not necessary.  

Factual Background

According to the DD 214, Armed Forces Of The United States 
Report Of Transfer Or Discharge (DD 214), the veteran served 
in the United States Army for three years from November 1962 
to November 1965.  During that time, he had approximately 
four months of foreign and/or sea service and was awarded the 
combat infantryman badge.  Additional service personnel 
records indicate that the veteran's foreign service occurred 
in the Dominican Republic.  

The service medical records are negative for complaints of, 
treatment for, or findings of a respiratory disorder, to 
include lung cancer.  At the separation examination conducted 
in November 1965, the veteran denied ever having experienced 
shortness of breath, pain or pressure in his chest, and a 
chronic cough.  This evaluation demonstrated that the 
veteran's lungs and chest were normal.  X-rays taken of the 
veteran's chest at that time were negative.  

According to relevant post-service private medical records, 
an April 1999 surgical pathology/cytology report reflected a 
pre-operative and post-operative diagnosis of a right frontal 
brain tumor.  A private computed tomography scan completed in 
May 1999 noted the veteran's history of a right frontal 
parietal brain tumor as well as the radiographic findings of 
a bulky right suprahilar malignant-appearant mass with 
mediastinal adenopathy.  A private physical examination dated 
in the same month provided an assessment of extended stage of 
small cell lung cancer.  An additional private physical 
evaluation completed in the same month resulted in a 
diagnosis of bronchogenic carcinoma and probable small cell 
histology with brain metastasis at T2, N2, and M1.  

Private X-rays subsequently taken of the veteran's chest in 
September 1999, approximately three weeks prior to his death, 
showed continued density in the right upper lobe which was 
central and fan-like in distribution and whose appearance was 
most consistent with pneumonia.  The private radiologist 
reviewing these films explained that the persistence of the 
veteran's right upper lobe density "raises the issue of an 
underlying obstructing endobronchial lesion."  

In an undated statement received at the RO in October 1999, a 
private physician noted that he had treated the veteran for 
three years.  This doctor further explained that, although 
the veteran was just diagnosed with lung cancer in April "of 
this year," he "most likley [sic] had the lung cancer for a 
year or so."  In addition, the physician expressed his 
opinion that "[a]s likley [sic] as not the lung cancer was 
caused by exposure to agent organge [sic] or other herbesides 
[sic] while . . . [the veteran] was serving in Vietnam."  

Subsequently, in July 2003, the veteran's claims folder was 
referred to a VA physician for review and a determination of 
the etiology of the veteran's lung cancer.  According to the 
resulting report, the examiner noted that he had reviewed the 
veteran's claims folder, which included the service medical 
records that were negative for complaints of, treatment for, 
or findings of lung cancer.  In addition, the examiner 
acknowledged the statement from the veteran's primary care 
physician who had expressed his opinion that the veteran's 
lung cancer was the result of his exposure to Agent Orange, 
or other herbicdes, during his Vietnam service.  

Further, the examiner noted in the July 2003 report, that the 
veteran's diagnosis, at his death, was metastatic small cell 
carcinoma of the lung, which was metastatic to the brain, as 
well as status-post chemotherapy and radiation therapy.  
Thereafter, the examiner concluded that the answer to the 
question of whether the veteran's tumor was caused by 
exposure to Agent Orange or any other herbicides was highly 
dependent upon the veteran's exposure history.  In 
particular, the examiner expressed his opinion that, [i]f in 
fact . . . [the veteran] was exposed significantly to Agent 
Orange under [the] exposure criteria . . . , then this tumor 
may be associated given the presumption set up through the 
veteran's statements of case determination.  If, on the other 
hand, "the veteran has not . . . [served] in Vietnam, and . 
. . [thus] has not been exposed to Agent Orange, then this 
presumption would not be indicated."  Further, the examiner 
concluded that he did not see any other exposures of note in 
the medical records apart from possible exposure to Agent 
Orange that could have contributed to this individual's 
respiratory cancer on [an] "as likely as not basis."  

Analysis

According to applicable laws and regulations, service 
connection for the cause of a veteran's death requires 
evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(a) (2003).  A 
service-connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2003).  A service-connected 
disability will be considered a contributory cause of death 
when such disability contributed substantially, or combined 
to cause death--e.g., when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c) (2003).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3) (2003).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) 
(2003).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a malignant tumor becomes manifest to 
a degree of at least 10 percent within one year from the date 
of termination of service, such a disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such a disorder during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

Further, under the provisions of 38 C.F.R. § 3.309(e), if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the diseases set forth in 
38 C.F.R. § 3.309(e) shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied.  These diseases include 
chloracne, Hodgkin's disease, multiple myeloma, Non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers 
(including cancer of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcoma.  The term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  See, 38 C.F.R. § 3.309(e), Note 2 (2003).  

According to 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era and has a disease 
listed at § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he served in the Republic of Vietnam during the Vietnam era.  
Id.  See also McCartt v. West, 12 Vet. App. 164, 168 (1999).  

In the present case, the certificate of death indicates that 
the veteran died on September [redacted], 1999 at the age of 56 years 
as a result of pneumonia, which was the result of metastatic 
lung cancer that was due to lung cancer.  Another significant 
condition contributing to the veteran's death but not related 
to the previously listed causes of his demise was brain 
metastasis.  At the time of the veteran's death, service 
connection had not been established for any disabilities.  

Throughout the current appeal, the appellant has contended 
that the veteran's lung cancer, which led to his death, 
occurred as a result of his active military duty.  In 
particular, the appellant has consistently maintained that 
this disability occurred as a result of the veteran's 
exposure to Agent Orange during his service in Vietnam.  

As the Board has discussed in this decision, the first 
competent evidence of carcinoma of the lung occurred in April 
1999.  Multiple post-service private medical records reflect 
such a diagnosis at that time.  Significantly, however, the 
claims folder contains no competent evidence associating this 
disability with any incident of the veteran's military duty.  

In this regard, the Board notes that the service personnel 
records which have been obtained and associated with the 
veteran's claims folder indicate that, during his active 
military duty, he served four months in the Dominican 
Republic.  The service personnel records provide no evidence 
whatsoever that the veteran served in Vietnam.  Although the 
veteran's private physician has expressed his opinion that 
the veteran's lung cancer was the result of his exposure to 
Agent Orange, or other herbicides, during his service in 
Vietnam, this determination was based on the erroneous 
information that the veteran had actually served in Vietnam.  
Consequently, the Board must conclude that the claims folder 
contains no competent evidence that the lung cancer, which 
led to the veteran's death, was the result of exposure to 
Agent Orange, or any other herbicides, to which he was 
exposed during active military duty in Vietnam.  See, 
38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002) and 38 C.F.R. 
§§ 3.303(d), 3.307, 3.309 (2003).  

Further, the claims folder contains no competent evidence of 
lung cancer within a year after the veteran's separation from 
military duty.  Consequently, the veteran's lung carcinoma, 
which led to his death, may not be presumed to have been 
incurred during his active military service.  See, 
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  

Clearly, a disability incurred in service did not cause or 
contribute to the cause of the veteran's death, nor did any 
incident of service contribute substantially or materially to 
the cause of his death.  As such, the Board must conclude 
that the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
veteran's death.  Consequently, her claim must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



